Citation Nr: 1449146	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-30 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for acne conglobata of the neck and upper to mid-back, to include any associated scarring, for the period from September 11, 2007, to June 18, 2008, and a rating in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 17, 2007, rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  The claim for this rating decision was filed on September 11, 2007.  

A September 2008 rating decision later increased the Veteran's disability evaluation to 10 percent as of June 19, 2008.  The Board is viewing the October 2007 rating decision as under appeal due to the fact that the Veteran filed a claim for an increased rating due to new evidence at the Tampa Bay VAMC in June 2008, and later filed a notice of disagreement for the September 2008 rating decision on October 16, 2008, both less than one year after the October 17, 2007, rating decision.  See 38 C.F.R. §§ 3.156(b), 20.302(a).  

In a November 2011 Board decision, the claim was remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, a VA dermatology examination was obtained that discussed the current severity of the Veteran's acne conglobata.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in May 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDING OF FACT

For the entire period on appeal, the Veteran has had deep acne other than on the face and neck.  


CONCLUSION OF LAW

For the entire period on appeal, the criteria for entitlement to a 10 percent disability rating for acne conglobata have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7828 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The RO sent letters to the Veteran in September 2007 and August 2008, prior to the adjudications of his claim in October 2007 and September 2008, giving him proper notice in satisfaction of the VCAA. See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)..

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered. The Veteran was afforded VA examinations in October 2007, August 2008, and January 2012. There is no argument or indication that the examination or opinion is inadequate. The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  While January 2011 VA dermatology records are not associated with the Veteran's claims file, the Board finds that they are adequately described in the January 2012 VA examination.

Finally, neither the Veteran nor his attorney asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the VCAA requirements.


II.  Analysis

The Veteran seeks an increased rating for his acne conglobate.  He currently has a zero percent rating for the period prior to June 19, 2008, and a rating in excess of 10 percent thereafter.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Several diagnostic codes are applicable to the Veteran's claim.  The veteran's acne conglobata has been evaluated under Diagnostic Codes 7899-7828.  Diagnostic Code 7899 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  In the present case, the acne conglobata was rated by analogy as acne, evaluated under Diagnostic Code 7828.  Under this Diagnostic Code, deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face or neck warrants an evaluation of 10 percent.  An evaluation of 30 percent requires deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Diagnostic Code 7828 also provides that acne may be rated as disfigurement of the head, face or neck or as scars, depending on the predominant disability.  38 C.F.R. § 4.118 (2013).

With regards to scarring, the Board notes that since the Veteran's claim was received in September 2007, he is to be rated under the rating criteria for scarring that existed prior to October 23, 2008, as the amended regulations only apply to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2009).  The Veteran has not requested evaluation under the new criteria.  See 73 Fed. Reg. 54,708 ("[a] veteran whom VA rated before such date under [these diagnostic codes]  may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review."  

Under the earlier criteria, the Veteran is entitled to a 10 percent evaluation for scarring of the head, face, or neck with one characteristic of disfigurement, and a 30 percent rating for either two or three characteristics of disfigurement or visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  38 C.F.R. § 4.118, DC 7800 (2007).  Characteristics of disfigurement are (a) scar of 5 or more inches (13 or more cm.) in length; b) scar of at least one-quarter inch (0.6 cm.) wide at widest part; c) surface contour of scar is elevated or depressed on palpation; d) scar is adherent to underlying tissue; e) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.);f) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); g) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); h) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.  

With regards to scarring of the back, a 10 percent rating is available for scars that are: deep or cause limited motion that have area or areas exceeding 6 square inches; deep and nonlinear with area or areas of at least 6 square inches; are superficial and that do not cause limited motion and have area or areas of 144 square inches; or are superficial and nonlinear and have area or areas of 144 square inches.  Id. at DC 7801-7802.  A 20 percent rating is available for scars that are deep or cause limited motion that have area or areas exceeding 12 square inches, or deep and nonlinear scars with area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches.  Id.  A deep scar is one associated with underlying soft tissue damage.  DC 7801, Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note 2.  

The Veteran's wife submitted a statement in October 2007.  She stated that the Veteran has had his skin condition since service, and that he has to take an extra shirt and bandages to work because he never knows when his skin will break, bleed, and emit a white pus.  She stated that the Veteran showers every day, and that at the end of each day he smells like white pus.  She also noted that the Veteran has several lumps on the back of his neck.  

The Veteran had a VA examination in October 2007.  The Veteran stated that he had not received skin disease treatment over the past 12 months, and had not received medical treatment for his condition in about 20 years.  He reported that his skin had shown improvement over the years, but was still active and problematic, especially when his lesions become inflamed.  The examiner noted that the Veteran's acne had superficial skin involvement and covered less than 40% of his face and neck.  No other areas were affected.  A skin examination found numerous old pitted acne scars, blackheads across the upper back and shoulders, and old scars around the neck.  The Veteran's face and chest were spared.  A November 2007 VA treatment record also noted multiple large blackhead pimples without signs of infection.  He was prescribed benzoyl peroxide and doxycycline.  

The Veteran had another VA examination in August 2008.  He stated that his wife applies benzoyl on his back daily, and that daily and permanent medication is required to prevent flare-ups.  He also takes daily doxycycline.  Symptoms were noted as smelling pustules and scars.  The examiner noted superficial skin involvement, with less than 40% of his face and neck and upper back affected.  A skin examination found small superficial scars from previous acne flare-ups on his upper back and neck, amounting to less than 5% of the exposed area on his body and less than 5% of his total body.  

The Veteran testified before the Board in May 2011.  He stated that his acne began in service and that he takes daily medications prescribed by a doctor, and that a new topical medication was added six months prior due to the severity of his condition.  The Veteran testified that he had a lot of scarring from his neck down to his entire back.  He also stated that prior to receiving treatment at VA he would get cysts on his back that would break and bleed.  Treatment has helped, he stated, but his back still smells and bed sheets need to be changed on a regular basis, and that sometimes he needs assistance from neighbors and family when his wife is not up to applying medication to his back.  The Veteran stated that he had a deep cyst in the back of his neck and that he sometimes needs to shower three times a day due to the smell.

Following the Board's prior remand decision, the Veteran had another VA examination in January 2012.  The examiner noted that at a VA dermatology visit one year prior the Veteran was prescribed tretinoin.  At the January 2012 examination, the Veteran stated that his last flare-up was one month before, when a lesion or lesions inflamed, came to a head, and then drained.  While the Veteran was treated with medication, systematic corticosteroids or immunosuppressive medications were not among them.  Acne appeared on less than 5% of his total body area and less than 5% of his exposed area.  It affected less than 5% of his face and neck, and body areas other than his face and neck.  The examiner noted multiple nontender blackheads on the upper back, with no signs of infection.   There were old pitted scars on the upper back, and very small, old, nontender scars on his neck; several on the right side, and few on the left.  At the time of the examination there was no acne on the face, chest, or neck.  With regards to scarring of the Veteran's neck, there were no scars that met the characteristics of disfigurement discussed above.  There were also no scarring that was deep or caused limitation or motion, was superficial and greater than or equal to 144 square inches, unstable, painful upon examination, or resulted in limitation of function of the back.  

Upon careful consideration, the Board finds that the Veteran is entitled to a 10 percent rating for the entire period on appeal, inasmuch as the competent and credible testimony of the Veteran and his wife report flare-ups of deep acne on his back during this entire time frame.  He is not entitled to a rating of 30 percent for acne because there is no evidence of acne affecting 40 percent or more of the face and neck.  He is also not entitled to a separate 10 percent rating for his scars because none of the schedular requirements are met.  

In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for ankle disability under any alternate code.  See Schafrath, 1 Vet. App. at 593.  Specifically, the Board has considered DC 7806 for dermatitis or eczema.  However, there is no evidence that the Veteran's acne covers 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas affected, or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the symptoms of the Veteran that he discussed at his hearing before the Board, at his VA examinations, and elsewhere are contemplated by the rating criteria.  Specifically, the Veteran has deep acne on his back.  Even if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, there is no showing of marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Specifically, while the Veteran and his wife stated that he has sometimes has to change shirts at work and shower multiple times per day, there is no indication that he has lost tine from work due to his acne.  There is also no indication of hospitalization related to his acne.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability due the Veteran's service-connected disability cannot be inferred, inasmuch as there is no evidence of unemployability.  The September 2012 examiner also stated that the Veteran's acne does not impact his ability to work.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against a rating in excess of 10 percent.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 C.F.R. § 4.3.



ORDER


A rating of 10 percent, but no higher, for acne conglobate is allowed for the entire period on appeal.  


____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


